United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40616
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUIS IVAN GUERRERO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-02-CR-538-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Luis Ivan Guerrero appeals his guilty-plea conviction and

sentence for possession of counterfeited United States

obligations.   He contends that the condition barring his

possession of “any other dangerous weapon” must be stricken from

the written judgment because it conflicts with the sentence as

orally pronounced by the district court.

     This issue is foreclosed by United States v. Torres-Aguilar,

352 F.3d 934, 935-38 (5th Cir. 2003).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 03-40616
                 -2-

AFFIRMED.